—Appeal from an order of Supreme Court, Erie County (Ma-honey, J.), entered July 21, 2000, which ordered the disclosure of certain documents.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Defendants Western New York Annual Conference of the United Methodist Church, Reverend Bishop Hae-Jong Kim and Reverend Dr. John F. Beeson abandoned their appeal from the May 26, 1998 interlocutory order addressing the issues raised on this appeal from a subsequent order and thus this appeal must be dismissed (see, Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750, 754-755; see also, *838CPLR 5501 [a] [1]). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.